I114th CONGRESS2d SessionH. R. 6033IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mr. Peters (for himself, Mr. Rothfus, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo expand the tropical disease product priority review voucher program to encourage treatments for the Middle East respiratory syndrome. 
1.Short titleThis Act may be cited as the Adding Middle East Respiratory Syndrome to the FDA Priority Review Voucher Program Act. 2.Expanding tropical disease product priority review voucher program to encourage treatments for Middle East respiratory syndromeSection 524(a)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n(a)(3)) is amended— 
(1)by redesignating subparagraph (S) as subparagraph (T); and (2)by inserting after subparagraph (R) the following: 
 
(S)Middle East respiratory syndrome.. 